      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 1 of 7



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Arizona Bar No. 014249)
     Email: Kevin.Rapp@usdoj.gov
 4   COLEEN P. SCHOCH (Georgia Bar No. 366545)
     Email: Coleen.Schoch@usdoj.gov
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF ARIZONA
10
11   United States of America,
                                                        CR-19-00898-PHX-DLR (DMF)
12                             Plaintiff,
             v.
13                                                      UNITED STATES’ A BILL OF
                                                         PARTICULARS [Doc. 200]
14   David Allen Harbor,
15                             Defendant.
16
17
18           The Court granted the defendant David Allen Harbour’s (“Harbour”) Motion for a

19   Bill of Particulars as to certain evidence. (Doc. 200) The Court has ordered the government

20   to identify certain information regarding Harbour’s investment activity.

21
22      I.        Green Circle Investors

23      A . The names, or initials, of the individuals who lost money with KSQ and who were

24           solicited by Defendant to invest in Green Circle in order to recoup their losses

25           are as follows:

26
27
28
      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 2 of 7



 1
             1.   D.D. 1
 2           2.   C.W. 2
 3           3.   D.S. 3
             4.   R.S. 4
 4           5.   F.W. 5
 5           6.   T. a n d C . B . 6
             7.   M.D. 7
 6
 7           The solicitation of Green Circle investors began after KSQ collapsed in 2012. The
 8   investors were solicited between April 2014 and approximately July 2014.
 9
       II.        Misrepresentations regarding the nature of the KSQ and Green Circle
10
                  investments.
11
             A. Harbour’s Misrepresentations
12
             (1) Harbour made the misrepresentations to investors.
13
             (2) Harbour made the following misrepresentations of material facts to investors:
14
        • That the investors historically received a 20% return on investments.
15
        • That Harbour had invested with the same investors for over 20 years.
16      • That the pay day lending was making money and that it was doing “great.”
        • That all investors will be “out of this deal by like spring of 2017 and everybody
17
          should get all of their money back, plus interest."
18      • That any collateral that secured Harbour’s personal guarantees were lien free.
        • That Harbour had a successful 10-year track record.
19
        • That the borrowers’ loans were performing, and they were making payments.
20
21
22           1 (See B a t e s 0 4 1 6 4 6 - 0 4 1 7 1 5 ) .
             2 (See B a t e s 0 0 4 6 3 7 - 0 0 4 6 8 5 , 0 0 4 6 9 1 - 0 0 4 7 3 1 , 0 0 4 8 4 1 -
23
             004844, 004922-004923, 004936-004943, 037534-
24           037690, 040368-040371, 005804-005960;(See Ex A .)
             3 (Id.)
25           4 (Id.)
             5 (Id.)
26
             6 (Id.)
27           7 (See B a t e s 0 4 0 3 8 9 - 0 4 0 3 9 1 ) .

28

                                                      -2 -
      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 3 of 7



 1
        • That any marketing and legal expenses would be paid by the Tribe and/or Harbour
 2        rather than from investor funds. Harbour misrepresents that these expenses would
 3        be reimbursed by the Indian Tribe or him personally.
 4
 5           These misrepresentations are detailed in interviews and statements of investors,

 6   employees of Harbour, and Harbour in IRS Memoranda of Interviews (MOI), FBI 302s,

 7   and depositions of the following witnesses with corresponding Bates ranges of statements:

 8           1. P.B. 8

 9           2. M.B.     9


10           3 . C . H . 10

11           4 . R . T.      11


12           5 . L . P . 12

13           B . Harbour’s Omissions

14           Harbour made the following omissions of material fact to investors between 2011-

15   2019:

16                 • Failed to disclose that investment funds would be transferred from a business

17                     account (e.g., Oaktree Management, Milagro Consulting, Punjanza, etc.)

18                     established for the purpose of the investment but were ultimately diverted to

19                     his or his wife’s personal bank account. (See Ex. B Appendix A-3, item

20                     numbers 9, 11, 22, and 24; Ex. C, Appendix C-2, item number 3; Ex. D.

21
22           8   (See Bates 040379-040381).
23           9   (See Bates 040379-0 4 0 3 7 8 , 0 3 7 5 5 0 - 0 3 7 6 7 7 ) .
24           10   (See B a t e s 0 4 0 3 8 2 :0 4 0 3 8 3 , 0 4 0 3 5 0 :0 4 0 3 6 5 , 0 4 0 3 4 6 :0 4 0 3 4 9 ) .
25           11   (See B a t e s 0 3 7 3 3 3 - 0 3 7 5 3 3 ) .
26           12   (S e e B a t e s 0 4 7 5 3 0 - 0 4 7 5 3 6 , 0 4 0 3 3 2 - 0 4 0 3 3 8 ) .
27
28

                                                             -3 -
      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 4 of 7



 1
                   Appendix D-1, item number 11; D-2, item numbers 4, 5, 7, and 10; and D-3,
 2
                   item number 20). 13
 3
                • Failed to disclose that investor funds were not all being transferred to Green
 4
                   Circle. (See Exs. B, C and D (Appendices A, B, and D)).
 5
                • Failed to disclose that interest payments to investors were not the result of
 6
                   borrowers’ making payments on their loans rather the payments came from
 7
                   other investor funds in the form of Ponzi payments.(See Exs. B- D; Appendix
 8
                   A-2, item number 3; Appendix B-2, item number 9; and Appendix C-4, item
 9
                   number 3).
10
                • Failed to disclose that investment funds were used for personal expenses
11
                   including, but not limited to, monthly dues for private golf/country club
12
                   memberships, American Express payments that included family and travel
13
                   expenses, among other things, expenses related to Gozzer Ranch
14
                   condominium and boat expenses, and legal fees related to investigations by
15
                   the SEC, FTC and the IRS. Also, Harbour misrepresented that any legal fees
16
                   that an investor would require to evaluate the investment would be paid by
17
                   him. Instead, the fees came from the investors’ funds. (See Exs. B-E;
18
                   Appendix A-3, item numbers 4, 8, and 26; Appendix A-4, item number 10;
19
                   Appendix B-3, item number 2; Appendix C-3, item number 2; and Appendix
20
                   D-3, item numbers 38 and 41; see M.B. SEC deposition, Bates 0 3 7 5 5 0 -
21
                   0 3 7 6 7 7 ).
22
                • Failed to disclose that he knew very little about the underlying business, but
23
                   his role was just to merely recruit investors to provide funds. (Harbour FTC
24
25
26
           13  Exs. B-E include summary charts that the government intends to admit through
     the noticed expert, FBI Forensic Accountant Jeanette Paige. These charts are in draft form
     and the finalized charts will be disclosed on April 5, 2021 pursuant to the amended
27   scheduling order. (Doc. 149).
28

                                                -4 -
     Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 5 of 7



 1
               deposition, Bates 048494 - 048803).
 2
            • Failed to disclose his compensation that included a 25% referral fee for
 3
               referring KSQ investors to Joel Tucker and a undisclosed compensation from
 4
               Green Circle investor funds that was sourced from investor funds.(See
 5
               B at es 047530-047536, 040332-040338).
 6
            • Failed to alert investors that he was under investigation by the Securities and
 7
               Exchange Commission in 2018. (See SEC complaint Bates 005053-005064)
 8
            • Failed to disclose to Green Circle investors that the FTC had filed a predatory
 9
               lending lawsuit against six Payday Lending entities that were majority owned
10
               by LLCs under Harbour's majority control.
11
            • Failed to disclose that investor funds were diverted to pay a penalty to the
12
               FTC rather than for consumer loans.(See Ex. D; Appendix C-3, item number
13
               2).
14
            • Failed to disclose that entities under his control owed investors
15
               millions of dollars in connection with raising money for prior payday
16
               lending operations.
17
            • Failed to disclose that he and his business partner, M.D., were
18
               personally liable for losses associated with the KSQ payday lending
19
               scheme.
20
            • Failed to disclose to Green Circle investors that he had tax liens and was
21
               arrears on substantial tax due and owing to the IRS.
22
            • Failed to disclose that the owner (Joel Tucker) of the previous payday
23
               lending scheme (KSQ) was under federal criminal investigation.
24
            • Failed to disclose that Green Circle investors (e.g., R.T., M.D., M.B., etc.)
25
               would be in a subordinate position to PAIF.
26
27
28

                                             -5 -
      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 6 of 7



 1
               C. Form of the misrepresentations
 2
               Harbour made misrepresentations orally during in person meetings, telephone calls,
 3
     and text messages. The various personal guarantees, loan agreements, and amortization
 4
     schedules failed to disclose and/or omitted the material information detailed above.
 5
               (1) If written, the specific documents making such misrepresentation (emails,
 6
               promissory notes, and loan agreements) (See multiple Bates ranges provided in
 7
               Disclosure 2, which covers 037535-042928 that includes emails and various
 8
               promissory notes).
 9
               (2) The dates of the misrepresentation and omissions of material facts are contained
10
               on various emails and promissory notes detailed in the discovery referenced above
11
               and, on the dates Harbour had in person meetings with investors as detailed in their
12
               MOIs and FBI 302s.
13
               (3) The misrepresentations and omissions of material facts were made to investors
14
               including those listed above.
15
               (4) The way the representation is claimed to be false included misrepresentations
16
               as detailed above and also omitted material information set forth above.
17
18             D. Control of Green Circle
19             The agreement between Harbour and Green Circle included the establishment of a
20   limited liability company known as Milagro Consulting LLC (“Milagro”). Milagro had a
21   consulting agreement with Green Circle that details Harbour’s responsibilities with Green
22   Circle.   14    Harbour also worked with Stefan Adreev who was a Green Circle employee on
23   financial reporting that was to be provided pursuant to the consulting agreement referenced
24   above. Harbour had the Indian Tribe hire Laura Purifoy and Blake Collins who submitted
25
26
27             14   (See Bates 038932-039059).
28

                                                   -6 -
      Case 2:19-cr-00898-DLR Document 228 Filed 03/22/21 Page 7 of 7



 1
     draw requests to PAIF. Both were under Harbour’s control.                      15   Draw requests were
 2
     approved by Bob Farrell in 2015. Howard and Jack Cook approved the requests in 2016
 3
     and then forwarded the approved Green Circle draw requests for PAIF.
 4
 5
 6         Respectfully submitted this 22nd day of March, 2021.

 7
                                                       PAUL ANTHONY MARTIN
 8                                                     Acting United States Attorney
                                                       District of Arizona
 9
                                                       s/ Kevin Rapp
10                                                     KEVIN M. RAPP
                                                       Assistant U.S. Attorney
11
12
13
14
15
                                       CERTIFICATE OF SERVICE
16
           I hereby certify that on this same date, I electronically transmitted the attached
17
     document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
18
     Notice of Electronic Filing to the following CM/ECF registrants:
19
     Alan Baskin
20   Email: alan@baskin.law
     Attorney for defendant David Allen Harbour
21
22   s/ Zachry Stoebe
     U.S. Attorney’s Office
23
24
25
26
27         15   (See L.P. MO, B a t e s 0 4 7 5 3 0 - 0 4 7 5 3 6 , 0 4 0 3 3 2 - 0 4 0 3 3 8 ) .
28

                                                         -7 -
